Citation Nr: 1107671	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  10-16 295	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana



THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD), depression, and an anxiety 
disorder.



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1962 to November 1967.  

This matter arises before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision on behalf of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In August 2010, the Veteran and his wife testified at a 
Travel Board hearing in front of the undersigned Acting Veterans 
Law Judge.  The transcript of the hearing has been reviewed and 
is associated with the claims file.

The Board notes that the Veteran's claim on appeal was previously 
characterized as a claim of service connection for PTSD.  
However, while on appeal, the United States Court of Appeals for 
Veterans Claims (Court) addressed a case involving the scope of 
filed claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
The Court held that a claim is not limited to the diagnosis 
identified by the Veteran.  More precisely, a claim is for a 
disability that may reasonably be encompassed by several factors 
including: (1) the claimant's description of the claim; (2) the 
symptoms the claimant describes; and (3) the information the 
claimant submits or that VA obtains in support of the claim.  A 
review of the claims file indicates that the Veteran's treating 
clinicians have variously considered diagnoses including PTSD, 
depression, and an anxiety disorder not otherwise specified.  The 
Board therefore finds that the Veteran's claim is not limited 
solely to PTSD.  Instead, the claim is more appropriately 
characterized broadly as a claim of service connection for an 
acquired psychiatric disorder, to include PTSD, depression, and 
an anxiety disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.

The Board notes that the Veteran's personnel records show he 
served in the Republic of Vietnam from August 1965 to August 1966 
with the 174th Ordinance Detachment.  Otherwise, the available 
service records do not indicate specifically where he served 
during this period.  He is not shown by the available evidence of 
record to have received any medals or awards indicative of combat 
service.  However, in a September 2009 statement, as well as in 
other statements and testimony provided in support of his PTSD 
claim, the Veteran essentially reported that service in Da Nang 
and Cam Ranh Bay led to his acquired psychiatric disorder, 
including being in charge of other soldiers.  He also mentioned 
that two soldiers died due to an explosion when blowing up an 
enemy ammunition dump.  The Veteran further stated that they 
never experienced any incoming fire, but that he "could always 
hear firing going on."  

Effective July 13, 2010, VA regulations related to PTSD claims 
were revised to provide that if a stressor claimed by a veteran 
is related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  The 
term "fear of hostile military or terrorist activity" means 
that a veteran experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from 
July 13, 2010).

While this case is in remand status, the AMC should take the 
opportunity to ensure that the record contains a complete record 
of the Veteran's VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
from the VA Medical Center in Marion, 
Indiana, from September 2008 to the present.  

2.  Thereafter, the Veteran should be 
scheduled for a VA mental disorders 
examination, by a VA psychiatrist or 
psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, for 
an opinion as to whether there is at least a 
50 percent probability or greater (at least 
as likely as not) that he has an acquired 
psychiatric disorder, to include PTSD, 
depression, or an anxiety disorder, as a 
result of service.  The examiner should be 
requested to identify which, if any, claimed 
stressor is adequate to support a diagnosis.  
The examination should be conducted following 
the protocol in VA's Disability Examination 
Worksheet for Initial Evaluations for PTSD.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  After any additional development deemed 
necessary is accomplished, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed 
for response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


